Opinion issued September 27, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00367-CV
                           ———————————
                       THOMAS JACKSON, Appellant
                                       V.
       PETROHAWK ENERGY CORPORATION SHAREHOLDER
                   LITIGATION, Appellee



                   On Appeal from the 129th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1142124


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2